—Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered December 3, 1981, convicting him of murder in the second degree and criminal use of a firearm in the second degree (two counts), upon his plea of guilty, and imposing sentence.Judgment affirmed.We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.